Madison App. No. CA2002-08-017, 2003-0hio-1774. Discretionary appeal allowed on Proposition of Law No. I.
O’Connor, J., concurs but would also hold for the decision in 2002-1126 and 2002-1433, Allen v. Johnson, Wayne App. Nos. 01CA0046 and 01CA0047, 2002-0hio-3404.
Moyer, C.J., concurs but would allow Proposition of Law No. I and hold for the decision in Allen; and would allow Proposition of Law No. II and hold for the decision in 2002-0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-0hio-1502.
Lundberg Stratton and O’Donnell, JJ., concur but would allow all propositions of law without holding.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.